Citation Nr: 0316102	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  The propriety of the initial noncompensable rating for 
hepatitis for the period prior to June 28, 1999.

3.  The propriety of the initial 10 percent rating for 
hepatitis for the period beginning June 28, 1999.

4.  Entitlement to service connection for auto-immune 
disease, to include Graves disease, as secondary to the 
veteran's service-connected hepatitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1962.  He also served with the North Carolina Army Reserve 
National Guard from October 1956 to February 1959, April 1959 
to August 1959, and from March 1963 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the veteran's application to reopen his claims for 
service connection for hypertension and hearing loss.  In 
addition, the RO granted entitlement to Department of 
Veterans Affairs compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis as secondary to a heart 
surgery performed in May 1985 at the VA medical center in 
Asheville, North Carolina, and assigned a noncompensable 
evaluation, effective May 31, 1994.  The veteran disagreed 
with each of these determinations, and this appeal ensued.

The veteran's claims have been before the Board in December 
1997, December 1998, and July 2001.  

When this matter was before the Board in December 1997, the 
Board granted the veteran's application to reopen his claims 
for service connection for hypertension and hearing loss and 
remanded those claims for de novo consideration.  The Board 
also remanded for further development regarding the claim of 
entitlement to a compensable evaluation for his hepatitis.  

By rating decision dated August 2000, the RO granted a 10 
percent rating for residuals of hepatitis from June 28, 1999.  
Accordingly, there are two issues in appellate status 
regarding the veteran's hepatitis: the propriety of the 
initial noncompensable rating for hepatitis for the period 
prior to June 28, 1999, and the propriety of the initial 10 
percent rating for hepatitis for the period beginning June 
28, 1999.  

In a March 2003 rating decision, the RO granted service 
connection for hearing loss and assigned an initial 10 
percent rating.  Accordingly, this issue is no longer in 
appellate status.  Inasmuch as the veteran has requested an 
increased initial rating for his hearing loss, this issue is 
referred to the RO for proper adjudication.  


FINDINGS OF FACT

1.  The veteran had hypertension prior to his entry onto 
active duty service.  

2.  The veteran's hypertension did not increase in severity 
beyond the natural progression of the disease during his 
active service.  

3.  For the period prior to June 28, 1999, the veteran did 
not have demonstrable liver damage.

4.  For the period beginning June 28, 1999, the veteran does 
not have fatigue and gastrointestinal disturbance because of 
his hepatitis.

5.  For the period beginning June 28, 1999, the veteran does 
not have incapacitating episodes of hepatitis.  

6.  For the period beginning June 28, 1999, the veteran does 
not have daily fatigue, malaise, and anorexia because of his 
hepatitis.  



CONCLUSIONS OF LAW

1.  The grant of service connection is not warranted for 
hypertension.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  For the period prior to June 28, 1999, the requirements 
for a compensable rating for hepatitis for any point during 
the entire rating period are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § § 4.7, 4.114 Diagnostic Code 7345 
(effective prior to July 2, 2001).  

3.  For the period beginning June 28, 1999, the requirements 
for an initial rating greater than 10 percent for hepatitis 
for any point during the entire rating period are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 4.114 
Diagnostic Code 7345 (effective prior to July 2, 2001); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (effective July 2, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at an examination from 
February 1959 (when the veteran was applying for active 
duty), his blood pressure was 148/90.  At an examination from 
August 1959, his blood pressure was 138/90.  At separation 
from active duty in April 1962. the veteran's blood pressure 
was measured at 134/88.  At an enlistment examination for the 
National Guard in March 1963, the veteran's blood pressure 
was 120/80.  At an examination in May 1965, the veteran's 
blood pressure was 140/88.

In a letter dated May 1994, the veteran wrote that he 
contracted hepatitis during heart surgery at the VA Medical 
Center in Asheville in 1985. He wrote that he was told that 
the hepatitis would be gone in 6 months.  He stated that he 
was tested in 1993 with results being positive.  He stated 
that he was in need of medication for high cholesterol, but 
could not take it because of the hepatitis.  At a March 1995 
VA examination, the veteran was diagnosed with history of 
hepatitis C.

By rating decision dated May 1995, the RO granted the veteran 
service connection for the residuals of hepatitis C under 38 
U.S.C.A. § 1151 and assigned a noncompensable rating from May 
31, 1994.

Copies of VA treatment records were submitted from 1993 to 
1996.  The veteran was diagnosed with anxiety plus gastritis 
in January 1995.  The veteran was seen in April 1996.  
Assessment was vague left lower quadrant, abdominal pain, 
questionable etiology.

In a statement dated November 1995, the veteran requested 
that the RO at Winston-Salem perform a liver biopsy.

An abdominal ultrasound taken at the Grace Hospital from 
October 1995 diagnosed the veteran with cholelithiasis.

A treatment record from Dr. D. L. and Dr. C. D. from October 
1995 noted that the liver was slightly tender.  The 
examiner's assessment was hepatomegaly (enlargement of the 
liver).

The veteran was hospitalized at a VA Medical Center in 
October 1995 reporting approximately a 6 day history of mid 
epigastric and right upper quadrant discomfort.  Admitting 
impressions included chronic cholelithiasis with acute 
cholecystitis and history of hepatitis.

A VA lab report from Asheville from November 1995 noted that 
elevated values occur in Hashimoto's thyroiditis, Grave's 
disease, and in other autoimmune diseases.

In November 1995, Dr. M. B. wrote a letter to the VA that it 
was important that the veteran receive a blood test (HCV RNA) 
for further evaluation of his hepatitis.

In the veteran's December 1995 substantive appeal, he 
asserted that he had an enlarged liver and inflammation of 
the liver.  The veteran asserted that he had marked liver 
damage.  He asserted that he had gastrointestinal symptoms 
with episodes lasting several weeks or more with duration 
aggregating 3 or more per year.  He asserted that he had 
disabling symptoms requiring rest therapy and also suffered 
from mental problems.  He stated that when he had his 
gallbladder removed in October 1995, the doctor told him she 
would do a liver biopsy, but did not.  He stated that the 
doctor told him that the liver looked alright, when the ultra 
sound showed that it did not look alright.  He wrote that a 
Dr. Bukhari wrote that a HCV-RNA blood test was needed.  He 
stated that he was told that this was the test needed to rule 
out the need for a biopsy.

The veteran underwent laboratory tests in January 1998.  The 
examiner in March 1998 referred to these results.  

The veteran underwent a VA examination for his liver in March 
1998.  It was noted that the veteran had his gallbladder 
removed in October 1995.  A small spot was said to have been 
seen on a study of the pancreas, but only a 5 mm. spot, and 
did not have symptoms of pancreatitis.  The veteran did not 
report any further jaundice or specific symptoms of the liver 
since 1992.  However, he did not have vomiting, hematemesis, 
melena.  His weight was stable.  He was not having colic.  He 
reported some abdominal distension, and some soreness in the 
upper abdomen.  He did not have nausea, vomiting, colic, or 
attacks, and did not have any undue fatigue.  He felt that he 
had been both anxious and depressed, and took a large number 
of medications because he had a large number of other 
illnesses or diseases unrelated to any sequelae of previous 
hepatitis.

Examination showed that the veteran had no evidence of 
ascites, or malnutrition, and no hemangiorna.  He said that 
he did not have a sore, uncomfortable feeling in his upper 
abdomen.  He did not have tenderness on palpation or rebound.  
He did not have increase, and the examiner could palpate 
firm, smooth margin of the liver below the right costal 
border, which was not tender.  Dullness to percussion 
extended about 12 cm. which would be within normal.  He 
appeared to have muscle wasting elsewhere.  He was not 
jaundiced, and his urine appeared clear.  It was noted that 
the veteran was taking a large number of medications.  Tests 
in conjunction with the visit included a complete blood 
count, liver function test, and urinalysis.  The examiner's 
diagnosis was history of hepatitis, non-A, non B, with no 
residual liver abnormality.

The veteran underwent a VA examination for hypertension in 
January 1999.  The veteran claimed a history of hypertension 
dating back to 1963.  Examination showed that the veteran's 
blood pressure was 146/86 times 3.  The examiner stated that 
the hypertension that the veteran had was certainly related 
to the hypertension that he had during service in 1963.

The veteran underwent a VA gastrointestinal examination in 
January 1999.  It was noted that the veteran had a history of 
hepatitis contracted (it was thought) during his cardiac 
bypass surgery done in 1985 when he developed jaundice 
shortly after the surgery.  It was noted that testing at that 
time revealed only that the veteran had non-A, non-B 
hepatitis.  Since then, the veteran had been told that he had 
hepatitis C. He had been told by another physician that he 
may have had hepatitis A in 1992.  The veteran described 
frequent episodes of fatigue, which he attributed more to his 
thyroid problems, than his hepatitis.  He stated that he had 
never had any jaundice in 1985, and that he had not received 
specific treatment for his hepatitis C at any time.  The 
veteran stated that he developed a cholecystitis in 1995, and 
was treated with a cholecystectomy at that time.  It was 
noted that his doctors discussed doing a liver biopsy at that 
time, but apparently failed to do so while he was having the 
cholecystectomy.

The veteran complained of soreness and pain in the right 
upper quadrant, along the area of the right subcostal scar.  
He stated that he occasionally got nausea and gagged, and had 
symptoms of regurgitation.  It was noted that he was also 
under treatment for gastroesophageal reflux disease from 
physicians at Asheville and received medications for that 
which to some degree alleviated his symptomatology, but not 
completely.  It was noted that the veteran was seen by Dr. 
Smith in March 1998 at which time he had normal liver 
function tests and was not anemic.  At that time, his 
examination was essentially the same as it currently was.

Examination showed that the veteran was not jaundiced.  He 
appeared relatively robust.  Examination of the abdomen 
showed a healed right subcostal scar from the xiphoid to the 
anterior axillary line.  There was tenderness to palpation 
along the entire subcostal scar.  The pain was greater when 
the muscles were isolated from the viscera by appropriate 
testing.  This suggested that the tenderness was in the scar 
rather than at the liver.  The liver edge was percussed and 
was palpated one to two fingerbreadths below the right costal 
margin; however, it was not grossly enlarged, being about 12 
cm. in greatest width which was well within normal limits.  
The skin was unremarkable.

Diagnoses were gastroesophageal reflux disease by history 
with symptoms; hepatitis A by history, with screen negative; 
hepatitis C by history with no evidence of active disease on 
testing in March 1998, hepatitis C screen positive, 
cholecystectomy with residual tenderness in the 
cholecystectomy scar.  The examiner commented that the 
testing in March 1998 did not show any evidence of liver 
abnormality with normal liver function tests and no evidence 
of jaundice.  The examiner commented that the veteran could 
only be diagnosed as having cirrhosis of the liver with a 
biopsy of the liver, and that cirrhosis could not be 
reproducibly diagnosed by other means.  The examiner 
commented that there was no evidence of a liver biopsy in the 
veteran.

The examiner commented that there was no evidence that the 
veteran had active damaging liver disease at the present 
time.  The examiner also commented that there was a history 
of gallbladder disease in the past with the removal of the 
gallbladder as stated in 1995, and that it was not uncommon 
to have a continuation of some of the symptoms of gallbladder 
disease even after the gallbladder was removed.  The examiner 
noted that the veteran had a diagnosis of gastroesophageal 
reflux disease, and that the symptoms were very similar to 
those of cholecystitis for which the veteran was being 
actively treated with medication and other maneuvers.  The 
examiner commented that this was not a manifestation of the 
veteran's hepatitis, but a separate process altogether.  The 
examiner noted that the veteran had a history of fatigue.  
The veteran assumed that the fatigue was secondary to 
abnormalities in his thyroid, and not particularly related to 
hepatitis.  The examiner commented that the veteran had a 
history of hepatitis C in the past, and that hepatitis C was 
known to manifest itself by fatigue.  The examiner commented 
that it was not possible to separate the causes of fatigue.

The veteran underwent a VA endocrine examination in January 
1999.  Diagnosis was hypothyroidism, treated, with residual 
fatigue noted by the veteran.

Social Security records were received in April 1999.  They 
show that the veteran was determined to be disabled in 
October 1994.  Primary diagnosis was chronic ischemic heart 
disease; secondary diagnosis was status post coronary artery 
bypass grafting.

A VA laboratory report from June 28, 1999, noted that the 
veteran's AST was above the reference range.  A handwritten 
note observed liver disease indicated." 

A VA CT scan from December 1999 showed that the veteran had 
fatty infiltration of the liver.  Diagnosis was cancer or 
possible cancer.

In a laboratory report from the Catawba Hospital from 
February 2000, the veteran's SGOT and SGPT readings were 
noted to be above the reference range. 

The veteran underwent a cardiovascular examination in March 
2003.  The examination was conducted by the same physician 
who conducted the January 1999 examination.  The examiner 
reviewed the claims file.  He commented that he only had 
yearly physicals to review.  He commented that for the time 
period from 1959 to 1962, the veteran only had the one 
episode of hypertension from 1959 at an induction physical.  
He commented that the standard for determining whether 
somebody had elevated blood pressures, either systolic or 
diastolic was whether it was greater than 140/90 mmHg taken 
usually at the same time over three days or five days 
demonstrating sustained elevation of blood pressure.  
Assessment was hypertension, stable treated.  Blood pressure 
was 176-178/78-82 bilaterally times 3.  The examiner 
commented that the veteran had blood pressure of 148/90 in 
February 1959, and 138/90 in August 1959.  

The veteran underwent a VA examination in March 2003.  It was 
noted that he continued to be treated at the Asheville VA.  
He continued to be positive for hepatitis, but continued to 
have totally normal liver enzymes.  The examiner stated that 
all liver function tests had been normal.  A note from August 
2002 indicated that the veteran had no evidence of active 
viral hepatitis at that time.  It was noted that the veteran 
had had cholelithiasis and had a positive hepatitis C 
antibody with normal liver function tests.  There was no 
evidence of liver damage at present.  The earliest onset of 
liver damage occurred at the time of the veteran's jaundice 
in 1985.  The examiner could not find data between 1985 and 
the early 1990s suggesting that the veteran had continued 
disease.  The examiner commented that it was wiser to say 
that the veteran was in complete remission from his hepatitis 
C, although he continued to manufacture the antibodies to the 
virus.  

The examiner commented that the veteran had cholecystitis 
secondary to gallbladder stones, which could cause 
symptomatology as could GERD.  The examiner commented that he 
did not think the veteran could not eat things based on his 
known problems with hepatitis.  The examiner stated that the 
veteran had a myriad other reasons for his fatigue other than 
his hepatitis.  The examiner commented that the veteran had 
occasional diarrhea, all of which was thought to be secondary 
to his GERD.  There was no evidence of jaundice either in the 
skin or in the sclerae.  There was no hepatomegaly or mass or 
tenderness in the abdomen.  Assessment was history of 
hepatitis C with normal liver function tests for the past 10 
plus years and no evidence of active viral hepatitis at the 
current time.  




Analysis

Relevant laws and regulations, including the Veterans Claims 
Assistance Act of 2000 (VCAA).  

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in numerous Statements and 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In August and September 2001, the RO sent the veteran VCCA 
letters.  In said letters, the RO asked the veteran to tell 
it about any additional evidence he wanted obtained.  The 
letters and the March 2003 Supplemental Statement of the Case 
told the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  Throughout the appeal and in the 
VCAA letter, the veteran has been asked to provide VA with 
information about other evidence that might be available, and 
was told VA would assist him in obtaining additional evidence 
(such as private medical reports and reports from federal 
agencies).  In short, the RO has informed the appellant which 
information and evidence that the appellant was to provide to 
VA and which information and evidence that the VA would 
attempt to obtain on behalf of the appellant.    38 C.F.R. 
§ 3.159 (b) (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his hepatitis, and to determine the etiology of 
his hypertension.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  


Entitlement to service connection for hypertension.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
and cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The service for 90 
days must be continuous active service. 38 C.F.R. § 
3.307(a)(1); see Robinson v. Brown, 9 Vet. App. 398, 400 
(1996).

Effective January 12, 1998, the rating schedule for 
hypertensive vascular disease provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or; systolic pressure is predominantly 160 or more; or the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304 (b) 
(2002).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306. (2002).

The veteran's service medical records show that at his 
induction examination in August 1959, he had a blood pressure 
reading of 138/90, and at a pre-service examination in 
February 1959, his blood pressure was 148/90.  After 
observing that the standard for determining whether someone 
had hypertension or not was whether someone had systolic or 
diastolic readings greater than 140/90, a VA physician in 
March 2003 commented that the veteran had hypertension in 
1959.  These facts and circumstances constitute clear and 
unmistakable evidence to rebut the presumption of soundness, 
and it must be concluded that the veteran had hypertension 
which preexisted service.  38 C.F.R. § 3.303 (c), 3.304 (b) 
(2002).  

Since the presumption of soundness has been rebutted, service 
connection for hypertension can only be granted if the 
preservice condition was aggravated by service.  In 
determining whether there was aggravation in service, the 
first question that must be resolved is whether there was an 
increase in disability during service.  In answering this 
question, it is noted that the only blood pressure reading 
for the years 1959 to 1962 is the veteran's separation 
examination showing blood pressure of 134/88.  The veteran 
did have a blood pressure reading shortly after leaving 
service in March 1963 (within one year of leaving service) of 
120/80.  As the evidence does not show that the veteran's 
hypertension increased in disability during service or within 
one year of leaving service, it cannot be conceded that the 
veteran's hypertension was aggravated during service or 
within one year of leaving service.  Accordingly, his claim 
of service connection for hypertension must be denied.  

Although the veteran asserts that his hypertension developed 
during service, as a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge, such as 
linking his current hypertension to service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Although a VA examiner 
commented in January 1999 that the hypertension the veteran 
had was related to the hypertension that the veteran had in 
1963, it is observed that the veteran was no longer on active 
duty in 1963 (he left active duty in June 1962), and in March 
2003, after reviewing the claims folder, the same VA examiner 
observed that the veteran had hypertension before service, 
and other than his induction examination, the veteran did not 
have any measurements of high blood pressure to constitute 
hypertension during service or within one year of leaving 
service.  

In light of the fact that the veteran's hypertension did not 
increase in severity beyond its natural progression during 
service or within one year of leaving service, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension, the benefit-of-the-
doubt rule does not apply, and the veteran's claim must be 
denied.  38 U.S.C.A §5107 (West 2002)


The propriety of the initial noncompensable rating for 
hepatitis for the period prior to June 28, 1999, and the 
initial 10 percent rating for hepatitis for the period 
beginning June 28, 1999.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned for his 
hepatitis.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claims.  The RO did consider all of 
the evidence following the grant of service connection so the 
veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The criteria for rating hepatitis were revised effective July 
2, 2001.  Where the law and regulations change while a case 
is pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Since the veteran 
applied for an increased rating for hepatitis prior to July 
2, 2001, the Board is obligated under Karnas to evaluate the 
claim under both the old and (effective from July 2, 2001) 
the new criteria.  The VA Office of General Counsel (GC) has 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. See 
VAOPGCPREC 3-00.

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, DC 7345 (Hepatitis, infectious).  
The criteria under DC 7345, in effect before July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that a claimant is 
disabled by infectious hepatitis, with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted when the evidence shows infectious hepatitis, with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with demonstrable liver damage with mild 
gastrointestinal disturbance.  A zero percent rating is 
warranted when competent and probative evidence shows 
infectious hepatitis that has healed and is asymptomatic.

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001, contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.

For the period prior to June 28, 1999, the veteran would be 
entitled to a 10 percent rating under the old diagnostic 
criteria if the evidence showed demonstrable liver damage 
with mild gastrointestinal disturbance.  The new criteria are 
not for effect for the period prior to June 28, 1999, since 
the new criteria were not enacted until July 2, 2001.  See 
VAOPGCPREC 3-00.

As the evidence does not show demonstrable liver damage for 
the period prior to June 28, 1999, the veteran's claim must 
be denied.  Although the veteran was noted to have 
hepatomegaly (enlargement of the liver) in October 1995, this 
is not necessarily evidence of liver damage.  Furthermore, 
the March 1998 VA examination noted that the veteran did not 
have a liver abnormality.  Similarly, at the veteran's 
January 1999 VA examination, the examiner commented that 
testing in March 1998 did not show any evidence of liver 
abnormality and that there was normal liver function tests 
and no evidence of jaundice.  Without evidence of 
demonstrable liver damage, the veteran's claim must be 
denied.  

For the period beginning June 28, 1999, the veteran would be 
entitled to a 30 percent rating under the old diagnostic 
criteria if the evidence showed minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency, but necessitating dietary 
restriction or other therapeutic measures.  He would be 
entitled to a 20 percent rating under the new diagnostic 
criteria if the evidence showed daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A VA laboratory report from June 28, 1999, noted that there 
was liver disease.  Accordingly, even though a VA examination 
from March 2003 showed that there was no evidence of liver 
damage present, it will be conceded that the veteran does 
have some liver damage for purposes of the old diagnostic 
criteria.  However, the evidence does not show that the 
veteran has associated fatigue, anxiety, and gastrointestinal 
disturbance.  Specifically, at the veteran's March 2003 VA 
examination, the examiner opined that he did not think the 
veteran could not eat things because of his hepatitis.  He 
also opined that the veteran had a myriad other reasons for 
his fatigue other than his hepatitis.  Thus, the veteran is 
not entitled to a higher initial rating of 30 percent under 
the old diagnostic criteria.  

He would be entitled to a 20 percent initial rating under the 
new diagnostic criteria if the evidence showed daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  However, the evidence does not show incapacitating 
episodes.  The March 2003 VA examiner commented that the 
veteran had normal liver function tests.  Similarly, the 
evidence does not show daily fatigue, malaise, and anorexia.  
As noted above, the March 2003 VA examiner commented that the 
veteran had a myriad other reasons for his fatigue other than 
his hepatitis.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In conclusion, the preponderance of the evidence is against 
the veteran's claims.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 
noncompensable rating assigned for hepatitis for the period 
prior to June 28, 1999, and the 10 percent rating assigned 
for hepatitis for the period beginning June 28, 1999, were 
both proper, and the veteran's claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's hepatitis.  The record is complete with records 
of prior medical history and rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  


ORDER

Entitlement to service connection for hypertension is denied.  

For the period prior to June 28, 1999, the initial 
noncompensable rating for hepatitis was proper and is 
maintained.  

For the period beginning June 28, 1999, the initial 10 
percent rating for hepatitis was proper and is maintained



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

